ALLOWANCE
Applicant’s request for entry into AFCP2.0 is acknowledged and has been granted. Applicant’s after final reply, filed 13 December 2021 in response to the Final Office action mailed 14 October 2021, has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 1, 3-13 and 17 are pending, wherein: claims 1, 6 and 17 have been amended, claims 3-4 and 7-13 are as previously presented, claim 5 is as originally filed, and claims 2 and 14-16 have been cancelled by this and/or previous amendment(s). Pending claims 1, 3-13 and 17 are herein allowed. 

Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 3-9, 11-13 and 16-17 as anticipated by Hergenrother (US 5,659,056) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejections of claim 2 as unpatentable over Hergenerother, and of claim 10 as unpatentable over Hergenrother in view of Hogan (US 6,255,404) are withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Hergenrother (US 5,659,056) teaches methods of stabilizing the Mooney viscosity of siloxane terminated polymers comprising treating said polymer in the 1(COX)b wherein R1 includes C1-C18 aliphatic hydrocarbons, X is OH and b is 1 (col 4-5). Hergenrother further teaches that the viscosity stabilizing agent will result in minimal or no increase in Mooney viscosity, wherein a substantial increase would be an over 30% increase (col 5). While Hergenrother may suggest carboxylic acids of the noted formula having C1-C18 carbons, Hergenrother does not teach with sufficient specificity the selection of stearic acid for one of ordinary skill such that treatment of the polymer would result in an increase in Mooney viscosity of at least 25, given Hergenrother’s express teaching of minimal to no increase in Mooney viscosity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JANE L STANLEY/           Primary Examiner, Art Unit 1767